TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00889-CV


                          Renegade Well Services, LLC, Appellant

                                               v.

                  JB Petro Services, Inc. d/b/a Oliver Brown Oil, Appellee


             FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
         NO. B190176C, THE HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Joint Motion

Filed: January 17, 2020